Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application, U.S. Application No. 15/261,607, is a domestic application filed 9/9/2016, and claims benefit as a CON of U.S. Application No. 15/159,598, filed 5/16/2016, issued as U.S. Patent No. 9,750,581; U.S. Application No. 15/159,598 claims benefit as a DIV of U.S. Application No. 13/911,708, filed 6/6/2013, issued as U.S. Patent No. 9,636,189; U.S. Application No. 13/911,708 claims benefit as a CIP of U.S. Patent No. 12/022,531, filed 1/30/2008, now abandoned; U.S. Patent No. 12/022,531 claims benefit as a CIP of U.S. Application No. 11/277, 721, filed on 3/27/2006, issued as U.S. Patent No. 8,939,910; U.S. Application No. 13/911, 708 also claims benefit as a DIV of U.S. Application No. 11/277,721, filed on 3/27/2006, issued as U.S. Patent No. 8,939,910.   The application is given the benefit date of U.S. Application No. 11/277,721, filed on 3/27/2006.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 20080208347 to Muratoglu.   Although Muratoglu discloses a method to make a hydrogel that expands in only one direction, the method comprising: (a) forming a bioabsorbable cylindrical marker body from the hydrogel; (b) curing the hydrogel; and (c) inducing stress in the hydrogel during the step of curing, stress is induced in a direction parallel to a longitudinal axis defined by the cylindrical marker body, thereby increasing the hydrogel in length and decreasing the hydrogel in diameter, such that the cylindrical marker body will expand in diameter and contract in length upon deployment of the hydrogel in tissue (abstract; paragraphs 10-46, 120, 220, 227, 297; claims 1-71), it fails to teach or fairly suggest inserting a permanent marker element, a non-bioabsorbable marker, or a metallic non-bioabsorbable marker element into the hydrogel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


May 19, 2021